DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomerantz et al (U.S. Pat. 4,099,167) in view of Sugahara (U.S. Pub. 2010/0247133)
Regarding claim 1, a physical quantity detection device comprising a container (220) that accommodates a detection object formed of a dielectric  and whose depth direction is a direction of a z axis when an x axis, a y axis, and the z axis along a vertical direction are set as axes orthogonal to one another (Figures 1, 3; Abstract)
A first electrode (250; on outer surface of wall 234) provided at an outer side of the container; at least one second electrode (210; on the outer surface 234) that has an elongated shape extending along the y axis, is provided at an 
An electrostatic capacitance detector that detects an electrostatic capacitance between the first electrode and the second electrode (Figures 1a, 3, 3a; Column 3, Lines 32-57; Column 5, Lines 1-49; Column 6, Lines 3-34)
Pomerantz does not clearly disclose insulation layers covering the electrodes, however Sugahara discloses it is known in the art to use an insulation layer to cover first and second electrodes for the purpose of preventing failure or a short circuit between the first and second electrodes (Paragraphs 0043)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Sugahara into the device of Pomantz, for the purpose of preventing failure or a short circuit between the first and second electrodes
Regarding claim 5, the plurality of second electrodes are provided separately from one another along the z axis (Figures 1, 3; Pomerantz)
Sugahara discloses it is known in the art to use an insulation layer to cover first and second electrodes for the purpose of preventing failure or a short circuit between the first and second electrodes (Paragraphs 0043)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Sugahara into the device of Pomantz, for the purpose of preventing failure or a short circuit between the first and second electrodes
Regarding claim 7, a control unit that obtains information on a remaining amount of the detection object in the containers based on a detection result of the electrostatic capacitance detector (Figures 1a, 3, 3a; Column 3, Lines 32-57; Column 5, Lines 1-49; Column 6, Lines 3-34)

Claims 2-4, 6, 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomerantz et al (U.S. Pat. 4,099,167) as modified by Sugahara (U.S. Pub. 2010/0247133) as applied to claim 1 above, and further in view of Froger et al (U.S. Pat. 6,318,826)
Regarding claim 2, Pomerantz a first (250) and second (210) electrode provided on the container (Figure 3)
Froger discloses a plurality of containers are provided and a plurality of electrodes on both sides of the plurality of containers (Figures 2-5; Column 7, Lines 26-43)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Froger into the device of Pomerantz as modified by Sugahara, for the purpose of determining the quantity of ink remaining within a color printer with a plurality of reservoirs/containers
Regarding claim 3, Froger discloses a plurality of containers provided along an x axis wherein the surface [Pomerantz disclose the electrodes on opposite sides of the container; Figure 3] on which the first electrode is provided 
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Froger into the device of Pomerantz as modified by Sugahara, for the purpose of determining the quantity of ink remaining within a color printer with a plurality of reservoirs/containers
Regarding claim 4, Froger discloses a separation distance between the containers is smaller than a maximum length of the container along the x axis (Figures 2-5; Column 7, Lines 26-43)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Froger into the device of Pomerantz as modified by Sugahara, for the purpose of determining the quantity of ink remaining within a color printer with a plurality of reservoirs/containers
Regarding claim 6, Pomerantz discloses the detection object has flowability (Figure 1; liquid 55; Column 2, Lines 40-46)
Froger discloses the container (112) includes a discharge portion (flow output 170) that discharges the detection object (Figures 1, 4; Column 8, Lines 11-31)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Froger into the device of Pomerantz as modified by Sugahara, for the purpose of determining the quantity of ink remaining within a color printer with a plurality of reservoirs/containers
Regarding claims 8-14, Froger discloses a printing apparatus comprising the physical quantity detection device (Figure 4; Abstract; Column 6, Lines 17-36)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Froger into the device of Pomerantz as modified by Sugahara, for the purpose of determining the quantity of ink remaining in a reservoir within a printing apparatus

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON S UHLENHAKE/          Primary Examiner, Art Unit 2853                                                                                                                                                                                              	January 13, 2022